Citation Nr: 0024821	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-12 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to an evaluation greater than 10 percent for 
a right knee disability.  

5.  Entitlement to an evaluation greater than 20 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in March 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), whereby the benefits sought on appeal 
were denied.



FINDINGS OF FACT

1.  All of the evidence necessary for the equitable 
disposition of the veteran's claims for increased evaluations 
of his right knee and low back disabilities has been 
developed.

2.  A current right foot disability is not shown.  

3.  A current right shoulder disability is not shown.

4.  Current residuals of a head injury are not shown.  

5.  A right knee disability is manifested primarily by 
subjective complaints of pain.

6.  A low back disability is manifested primarily by pain and 
limitation of motion productive of moderate functional 
impairment.  



CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a right 
foot disability is not well grounded, and is denied.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for entitlement to service connection for a right 
shoulder disability is not well grounded, and is denied.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for entitlement to service connection for a 
residuals of a head injury is not well grounded, and is 
denied.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an evaluation greater than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (1999).

5.  The criteria for an evaluation greater than 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a right shoulder 
disorder, a right foot disorder, and for residuals of a head 
injury.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must 
generally be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran's service medical records (SMRs) include an April 
1980 optometry record, which shows that the veteran 
manifested a headache due to photophobia.  An emergency 
treatment record, dated January 1982, shows that the veteran 
complained of dizziness with pain in the frontal temporal 
occipital regions for two days.  He was assessed with 
possible otitis media. A March 1984 record shows that the 
veteran complained of pain of the right foot.  The medical 
note shows that he was initially seen for treatment after a 
picnic table fell on his foot, and that sutures were removed, 
and his wound was drained.  An emergency treatment record 
dated December 1986 shows that he complained of headaches, 
being dizzy and nauseated and vomiting.  He was assessed with 
sinusitis.

A May 5, 1990 emergency treatment record shows that the 
veteran was treated following a motor vehicle accident, and 
was assessed with multiple contusions and abrasions.  A May 
1990 referral for civilian care shows that he was treated for 
trauma to the right shoulder with marked limitation of motion 
and severe pain.  An additional record of the same date shows 
that he initially refused treatment, stating that he could 
not wait for paperwork to be completed.  A radiologic 
consultation of the same date found no significant 
abnormality of the right shoulder/thoracic spine.  

An April 1993 medical note reveals that the veteran 
complained of right shoulder and back pain since falling 9 
feet from a ladder the day before.  The assessment was back 
pain secondary to a fall.  An additional April 1993 note 
shows that the veteran complained of a headache, dizziness 
when standing, as well as blood in his urine and right elbow 
pain.  He was assessed as being "S/P" [status post] injury 
after a fall. 

The veteran's retirement examination, dated September 1996, 
shows that his upper extremities and feet were clinically 
evaluated as normal, as was his head, face and scalp.  Under 
the summary of defects and diagnoses the examiner listed 
sinusitis, history of malaria, low back pain, right knee, 
status post repair, right ankle status post "op", and 
status post head injury.  

The report of the June 1997 VA examination (VAE) shows that 
the examiner obtained an oral history from the veteran, and 
noted that he had a plethora of somatic complaints, to 
include essentially all joints.  The veteran reported that he 
injured his right shoulder in 1994 when he suffered a 
dislocation after a fall from a ladder, undergoing a closed 
reduction and physical therapy, with residual complaints of 
stiffness, and no dislocations.  He also reported being 
status post head injury from an MVA but denied any problems 
related to this.  On objective examination, the examiner 
found that both shoulders showed from zero to 170 degrees of 
active abduction, 90 degrees of internal and external 
rotation, without any evidence of apprehension test on the 
right, and that "he obviously has a negative relocation 
test."  

Physical examination of the foot revealed that subtalar and 
transverse tarsal joints were supple, and that the foot was 
neuro-vascularly intact.  After examination of the left 
ankle, the examiner found, "this foot is also neuro-
vascularly intact".  

The assessments were: (1) borderline hypertension; (2) 
multiple somatic complaints; no evidence of chronic 
degenerative changes in any joints involved to include left 
ankle, left thumb, left knee, low back, right shoulder, right 
ankle, right elbow, right knee, and right foot; (3) chronic 
sinusitis; and (4) gastroesophageal reflux.  

An April 1997 treatment record shows that the veteran 
manifested increasing back pain secondary to muscle spasms, a 
November 1997 treatment note shows that he was assessed with 
mechanical back pain.  A July 1998 record shows assessments 
including "?" [questionable] sensory deficit, LE [lower 
extremities], bilateral.  

A VA contract examination, dated October 1998, shows that the 
veteran's records were reviewed, and the examiner obtained an 
oral history from the veteran.  The veteran reported a lot of 
pain in his right shoulder, with limitation of his range of 
motion.  He denied any previous trauma to the shoulder.  

The joint examination of the right shoulder revealed flexion 
active at 125 degrees, and painful at 120; abduction active 
at 135, and painful at 135; external rotation active at 50, 
and painful at 50; and internal rotation active at 90 
degrees, and not painful.  An x-ray examination of the right 
shoulder was reported unremarkable.  The diagnoses were (1) 
mild degenerative joint disease of the lumbar spine; 
(2) post-traumatic degenerative changes of the medial and 
lateral right ankle, and (3) no evidence of degenerative 
joint disease of the... right shoulder... . 

Right foot.  

The veteran claims service connection for a right foot 
disorder, apart from the service-connected right ankle 
disorder.  

Although the veteran injured his right foot during service, 
as noted in the March 1984 treatment record, which showed 
that sutures were removed, and his wound drained, the medical 
evidence does not show that a right foot disability is 
currently manifested.  Specifically, the report of his 
retirement examination, dated September 1996, shows that his 
feet were clinically evaluated as normal.  Additionally, we 
must point out that the report of the June 1997 VAE shows a 
diagnosis of multiple somatic complaints; no evidence of 
chronic degenerative changes in any joints involved to 
include .... [the] right foot.

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

As indicated above, in order for a well grounded claim to be 
established, evidence of a current disability must be 
presented.  Thus, as the medical evidence does not show that 
a right foot disability is currently manifested, a well 
grounded claim has not been presented, and the claim must be 
denied.  

Right Shoulder.  

The veteran testified at his local hearing dated August 1998, 
in essence, that he currently manifests a right shoulder 
disability that is due to his active service.  
However, although the May 5, 1990 emergency treatment record 
shows that he was treated for trauma to the right shoulder 
with marked limitation of motion and severe pain, a 
radiologic consultation of the same date found no significant 
abnormality of the right shoulder/thoracic spine.  In 
addition, although an April 1993 medical note reveals that 
the veteran complained of right shoulder and back pain since 
falling 9 feet from a ladder the day before, and he was 
assessed was back pain secondary to a fall, the report of his 
separation medical examination dated September 1996, shows 
that his upper extremities were clinically evaluated as 
normal.  

Additionally, the evidence subsequent to service shows that 
he was diagnosed with multiple somatic complaints; no 
evidence of chronic degenerative changes in any joints 
involved to include...right shoulder..., in the June 1997 VAE 
report.  Although the veteran reported right shoulder 
problems in the oral history section of the October 1998 VA 
contract examination, the examiner found "no evidence of 
degenerative joint disease of the... right shoulder... ."  

Therefore, as current right shoulder disability that is 
related or due to service is not shown, the claim is not well 
grounded, and must be denied.  Degmetich v. Brown, 104 F.3d 
1328 (1997).

Residuals of a head injury.  

The veteran testified at his personal hearing, dated August 
1998, that he manifests hearing loss, tinnitus, headaches and 
Meniere's disease, and that these residuals are due to a head 
injury sustained in service.  In this regard, we note that 
service- connection for tinnitus and hearing loss was 
established in the October 1997 RD, and his comments during 
his personal hearing were accepted as his NOD [notice of 
disagreement] to those evaluations, however, those issues are 
not ripe for appeal, and are thus not before us.  

As a preliminary matter, we note that the veteran's service 
medical records, as well as the current evidence, is devoid 
of references to Meniere's disease.  In addition, although 
the veteran complained of headaches and dizziness during 
service, and although his symptoms were attributed to 
possible otitis media, sinusitis, multiple contusions and 
abrasions, and status post injury after a fall, we must point 
out that his retirement examination, dated September 1996, 
shows that his head, face and scalp were evaluated as normal 
on clinical examination.  

Additionally, although the June 1997 VAE report shows that 
chronic sinusitis was diagnosed, we must point out that this 
disability is also separately service-connected.  The 
evidence subsequent to service does not show that presence of 
a current disorder that is related to a head injury sustained 
in service.  As indicated above, the presence of a current 
disability is a pre-requisite to the establishment of a well 
grounded claim.  Therefore, the as this claim is not well 
grounded, it must be denied.  Degmetich v. Brown, 104 F.3d 
1328 (1997)

Finally, we note that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his application, in circumstances in 
which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the case at 
hand, the Board finds that this duty is not triggered.  In 
particular, the Board notes that the hearing officer 
specifically requested whether additional evidence was 
available during the veteran's personal hearing (Hearing 
Transcript pg. 13), and the veteran indicated that there was 
no post-service evidence.  Costantino v. West, 12 Vet. App. 
517 (1999) (VA hearing officer has a regulatory duty under 
38 C.F.R. § 3.103(c)(2) to suggest the submission of evidence 
which the claimant may have overlooked and which may be to 
his advantage).  Although the veteran indicated that there 
was "one record he was unable to locate" from Somalia in 
1994, we point out that his complete SMRs were requested and 
received.  Additionally, where the claimant has indicated his 
inability to obtain a medical statement, section 5103(a) does 
not require VA to notify a claimant to obtain a document that 
is known to be unobtainable.  There is no Robinette section 
5103 duty in circumstances where the performance of that duty 
would be a futile act.  Frazen v. Brown, 9 Vet. App. 235, 238 
(1996).  In addition,  we also note that, in this case, the 
supplemental statement of the case advised the veteran of the 
requirements of a well-grounded claim, and find that no 
further action on this question is necessary.



II.  Entitlement to an evaluation greater than 10 percent for 
a right knee disability.

The Board finds that this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open).  He has not alleged that any records of 
probative value which are not already associated with his 
claims folder are available and should be obtained by the RO.  
The Board accordingly finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard to 
this claim has been satisfied.

The veteran established service connection for a right knee 
disability in a rating action dated October 1997.  The RO 
initially assigned a noncompensable rating for the residuals 
of medial meniscus repair that was performed during service.  
A June 1998 decision subsequently evaluated the veteran's 
right knee disability as 10 percent disabling, based on 
painful motion.  As the rating remains less that the maximum 
benefit available, that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
for his service-connected condition.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The report of his retirement examination, dated September 
1996, reveals that his right knee was assessed as status post 
repair, medial meniscus.

The report of the June 1997 VAE shows that the veteran 
complained of anterior knee pain, with no swelling or 
feelings of instability.  The examiner noted that he 
underwent a right knee arthroscopy in 1987 for a medial 
meniscus tear sustained while playing football.  The physical 
examination of both knees revealed zero to 130 degrees range 
of motion, a negative Lachman's test, no pivot shift, and no 
posterior sag.  There was no intra-articular effusion on 
either side.  There was anterior medial joint line tenderness 
on the right.  An associated x-ray examination report lists 
an impression of mild degenerative changes.  The examiner's 
assessment included "[m]ultiple somatic complaints; no 
evidence of chronic degenerative changes in any joints 
involved to include...right knee... ."  

The report of an October 1998 VA contract examination shows 
that the veteran reported right knee pain from weight 
bearing.  The physical examination showed that his leg length 
on the right was 93 cm and was 94 cm on the left.  Range of 
motion testing of the right knee shows that flexion was 
active at 125 degrees, with pain at 120, extension to zero 
degrees and no pain, and that the drawer and McMurray tests 
were normal on the right knee.  The examiner also noted that 
pain, fatigue, and lack of endurance were the major 
limitation on his joints, and that pain was the main problem.  
The neurological examination revealed that reflexes were 1+ 
in the right knee and that there was no evidence of muscle 
weakness or wasting.  The diagnoses included mild 
degenerative joint disease of the lumbar spine, and post-
traumatic degenerative changes of the medial and lateral 
right ankle. 

We first find that the medical evidence does not show that 
the veteran's knee is ankylosed so as to provide for 
evaluation pursuant to Diagnostic Code 5256.  There is also 
no medical evidence of recurrent subluxation or lateral 
instability, thus, an increased evaluation under Diagnostic 
Code 5257 is not shown.  Specifically, the veteran indicated 
that he did not experience swelling or feelings of 
instability during the June 1997 VAE.  The record similarly 
does not show that the veteran currently suffers from 
dislocated semilunar cartilage, or symptomatic removal of the 
same.  The June 1997 report shows that there was a negative 
Lachman's test, no pivot shift, and no posterior sag.  There 
was no intra-articular effusion on either side.  The October 
1998 examination showed that the drawer and McMurray tests 
were normal.  Thus, increased ratings under either Diagnostic 
Code 5258 or 5259 are not shown.  Finally, the record also 
does not show that there is impairment of the tibia or 
fibula, so that ratings under Diagnostic Code 5262 are 
warranted.  

We note that the veteran does appear to have some limitation 
of flexion of his right knee, and subjective complaints of 
pain.  However, as outlined above, for limitation of motion 
to be compensable under Diagnostic Code 5260, flexion must be 
limited to at least 45 degrees.  His range of motion was 
described from zero to 130 degrees in June 1997, and later, 
in October 1998, from zero to 125 degrees, with pain elicited 
at 120.  Thus, it is not shown to be limited to 45 degrees, 
and a compensable evaluation is not shown under Diagnostic 
Code 5260.  Similarly, for a compensable evaluation under 
Diagnostic Code 5261, extension must be limited to at least 
10 degrees.  The veteran's extension was reportedly to zero, 
with no pain, thus, a limitation of extension to 10 degrees 
is also not shown by the current medical evidence of record.  
Therefore, evaluations greater than 10 percent for a right 
knee disability are not established under Diagnostic Codes 
5260 or 5261.  

The June 1997 x-ray report did show some mild degenerative 
change.  Under Diagnostic Code 5003, when the limitation of 
motion is noncompensable, a rating of 10 percent for each 
major joint or group of minor joints is to be combined, and 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The medical evidence in this 
case does not show swelling or muscle spasm.  However, the 
examiner at the October 1998 examination did report that 
there was pain on objective examination, during the range of 
motion testing, and found that the pain was elicited at 120 
degrees of flexion.  The examiner also noted that pain, 
fatigue, and lack of endurance were the major limitation on 
his joints, and that pain was the main problem.  Thus, a 10 
percent evaluation is warranted under Diagnostic Codes 5003.  
De Luca v. Brown, 8 Vet. App. 202, 206 (1995).

However, we also determine that an evaluation greater than 10 
percent is not warranted.  We must point out that the only 
objective findings relating to the veteran's subjective 
complaint of pain was the 5 degree limitation of flexion.  
His pain producing that limitation is the sole basis for his 
10 percent evaluation under Diagnostic Code 5003, thus, a 
greater rating for pain, fatigue, and lack of endurance is 
simply not shown by the clinical record.  See also 38 C.F.R. 
§ 4.14.  

In conclusion, as the evidence does not show that an 
evaluation greater than 10 percent is shown, we conclude that 
the preponderance of the evidence is against the claim, and 
it must therefore be denied.  


III.  Entitlement to an evaluation greater than 20 percent 
for a low back disability.

The Board finds that this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open).  He has not alleged that any records of 
probative value which are not already associated with his 
claims folder are available and should be obtained by the RO.  
The Board accordingly finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard to 
this claim has been satisfied.

The veteran's SMRs show that he was diagnosed with a variety 
of back disorders after injuring his back in service on 
multiple occasions.  A February 1979 SMR shows that the 
veteran fell and injured his back.  An April 1993 medical 
note reveals that the veteran complained of right shoulder 
and back pain since falling 9 feet from a ladder the day 
before.  The assessment was back pain secondary to a fall.  A 
September 1996 record lists an assessment of "probably HNP 
[herniated nucleus populous] in the L4-5 region."  Service 
connection for a back disorder was initially denied in the 
October 1997 RD, and the veteran perfected that appeal.  
Service connection was subsequently established in the 
January 1999 Hearing Officer's decision, and evaluated as 20 
percent disabling.  However, the rating remains less that the 
maximum benefit available, and thus that increase does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As indicated above, in Fenderson, the Court held that the 
rule articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.  Additionally, the Board also sees no prejudice here in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).


Diagnostic Code 5003 evaluates degenerative arthritis.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved.  When the limitation of motion is 
noncompensable, a rating of 10 percent for each major joint 
or group of minor joints is to be combined, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

A rating greater than that in effect is contemplated by 
Diagnostic Code 5289 for ankylosis of the lumbar spine.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  

Additionally, severe limitation of motion of the lumbar spine 
is contemplated by Diagnostic Code 5292, and is evaluated as 
40 percent disabling.  A disability productive of moderate 
limitation of motion is evaluated as 20 percent disabling 
under these criteria, and a slight disability, as 10 percent 
disabling.  

Diagnostic Code 5293 evaluates intervertebral disc syndrome.  
A low back disability that is cured (postoperatively) is 
evaluated as zero percent disabling under these criteria.  A 
10 percent evaluation contemplates a mild disability.  A 20 
percent rating contemplates a moderate disability, with 
recurring attacks.  A 40 percent rating is contemplated by 
severe intervertebral disc syndrome, where recurring attacks 
are present with intermittent relief; while pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, is evaluated as 60 percent 
disabling.


Diagnostic Code 5295 evaluates lumbosacral strain.  Those 
criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral sprain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.  In addition, Diagnostic Codes 5285 and 5286 
contemplate residuals of vertebral fracture and complete bony 
fixation of the spine, respectively.  

The SMRs most contemporaneous with the end of the veteran's 
service include an August 19, 1996 triage note, which shows 
that the veteran was assessed with low back strain; and an 
August 21, 1996 triage note, which shows that the veteran was 
assessed with lumbar spasm, symptoms increasing.  An August 
22, 1996 note shows that the examiner found improved pain, 
improved numbness, tingling, and improved ROM [range of 
motion] and strength.  A physician therapy treatment record 
dated September 1996 shows that there was 65 to 75 percent 
improvement in symptoms, still with occasional spasms and 
pain.  It was noted that the veteran described the pain as 
"aggravating numbing" and "not even really pain".  The 
assessment was probably HNP [herniated nucleus pulposus] in 
the L4-5 region.

An April 1997 treatment record shows that the objective 
examination revealed a back without visible deformity or 
lesions, no inflammation, no spinous tenderness, positive for 
para spinous lumbar tenderness, left more than right.  There 
was decreased range of motion in all directions, strength was 
5/5 in bilateral lower 

extremities, deep tendon reflexes were +2 and equal 
bilaterally.  The assessment 
was increasing back pain, secondary to muscle spasms.  He was 
to continue Motrin, discontinue Robaxin, continue Percocet in 
decreasing doses, and continue heat, massage, and stretching.  

The June 1997 VAE report shows that he had no evidence of 
paraspinal atrophy or spasm.  He could forward flex to 90 
degrees, extend to 30 degrees, left and right rotate to 70 
degrees, and lateral bend to 50 degrees, bilaterally.  The x-
ray report of his spine showed that findings were within 
normal limits.  The pertinent diagnosis was multiple somatic 
complaints, no evidence of chronic degenerative changes in 
any joints involved to include...[the] low back... ."  

A November 1997 treatment record shows that the veteran was 
tender in the lumbar region to point palpation.  The 
assessment was mechanical back pain, and that he was 
counseled in warm packs, warm bath, ibuprofen and exercises.  

The October 1998 VA contract examination shows that the 
veteran reported lumbar pain, on and off.  The examiner found 
no ankylosis, flexion active and with pain at 45 degrees, 
extension active and with pain at 10 degrees, and right and 
left lateral movement active and with pain at 25 degrees.  
The examiner found that the x-ray report of the lumbar spine 
revealed mild degenerative changes and slight loss of disc 
space, L5-S1.  The diagnosis was mild degenerative joint 
disease of the lumbar spine.  The examiner also opined that 
the veteran was able to provide self care and able to do his 
routine housework, had mild limitation of his walking or 
prolonged standing due to degenerative joint disease of his 
lumbar spine and also due to post-traumatic arthritis of his 
right ankle.  He also had limitation of frequent bending, 
crawling or reaching due to the arthritis of his lumbar spine 
and right ankle, but the examiner stated that "he should be 
able to perform his job duties as a technician for network 
communications which mainly requires sitting with minimal 
walking or prolonged standing."


The evidence does not show residuals of vertebral fracture 
and complete bony fixation of the spine so that increased 
evaluations under Diagnostic Code 5285 or 5286 are 
assignable.  The evidence also does not show that ankylosis 
is manifested.  Specifically, the October 1998 report shows 
that the examiner found no ankylosis, thus, ratings are also 
not warranted under Diagnostic Code 5289.  

The evidence also does not show that an evaluation greater 
than 20 percent is shown under either Diagnostic Code 5293 or 
Diagnostic Code 5295.  Specifically the clinical record does 
not show severe intervertebral disc syndrome, where recurring 
attacks are present with intermittent relief; or pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, so that 40 or 60 percent 
evaluations under Diagnostic Code 5293 are warranted. 

Similarly, the clinical record does not show that severe 
lumbosacral strain is manifested, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osetoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is manifested, so that a 
40 percent rating is established under Diagnostic Code 5295.  

We point out in this regard that although a physical therapy 
treatment record, dated September 1996, shows an assessment 
of "probably HNP [herniated nucleus populous] in the L4-5 
region", subsequent records show that the veteran was 
assessed with mechanical back pain, in November 1997.  
Importantly, the October 1998 examination included a 
neurological examination as well as x-ray studies, in 
addition to oral history obtained by the examiner and review 
of the veteran's medical records prior to a diagnosis of 
"mild degenerative joint disease of the lumbar spine."  
Thus, a rating greater than 20 percent is simply not shown.  

The evidence does show mild DJD, by x-ray evidence, and 
limitation of motion.  Specifically, the October 1998 report 
shows flexion active and with pain at 45 degrees, extension 
active and with pain at 10 degrees, and right and left 
lateral movement active and with pain at 25 degrees.  As 
indicated above, Diagnostic Code 5003 stipulates that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved.

Thus, the evidence does show that the veteran's limitation of 
motion of the lumbar spine is currently moderate in degree, 
so that a 20 percent evaluation is shown, at least by the 
October 1998 evidence of record. 

However, the clinical record does not show that an original 
evaluation greater than 20 percent is shown.  The June 1997 
VAE shows only slight, if any, limitation of motion, and as 
indicated above, the October 1998 VAE shows only moderate 
limitation of motion.  Thus, as a severe limitation of motion 
disability is not warranted under Diagnostic Code 5292.  We 
also note that the October 1998 examiner also opined that 
although the veteran had limitation in frequent bending, 
crawling or reaching due to the arthritis of his lumbar spine 
and right ankle, that he should be able to perform his job 
duties as a technician for network communications which 
mainly requires sitting with minimal walking or prolonged 
standing.  In addition, the examiner stated that although the 
veteran had mild limitation on his walking or prolonged 
standing due to degenerative joint disease of his lumbar 
spine and also due to post-traumatic arthritis of his right 
ankle, he was able to provide self care and able to do his 
routine housework.  

We determine that this more recent evidence does not show 
that an increased original or staged evaluation is 
appropriate in this case.  Importantly, although the 
veteran's moderate lumbar spine limitation of motion 
disability is productive of functional effects, we note that 
the examiner characterized the limitation of walking or 
standing as "mild".  We also note that these functional 
effects were attributed to the effects of his low back and 
right ankle.  In any event, his limitation of bending is part 
of the symptomatology used in evaluating the severity of his 
limitation of motion, see 38 C.F.R. §  4.14.  Moreover, the 
examiner did not find that his disability prohibited all 
crawling or reaching, just the frequency of these actions. 
Finally, the ultimate diagnosis was mild degenerative joint 
disease of the lumbar spine.  Therefore, we find that this 
evidence does not show that the veteran's disability is 
productive of a severe disability.  

As the preponderance of the evidence is against the veteran's 
claim that an evaluation greater than 20 percent is 
warranted, the claim is denied. 

Review of the record does not reveal that the RO referred 
either increased rating issue to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1999) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.  

	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a right foot 
disability is not well grounded and is denied.    

2.  Entitlement to service connection for a right shoulder 
disability is not well grounded and is denied.

3.  Entitlement to service connection for residuals of a head 
injury is not well grounded and is denied.

4.  Entitlement to an evaluation greater than 10 percent for 
a right knee disability is denied.  

5. Entitlement to an evaluation greater than 20 percent for a 
low back disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


